DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 8/18/2022, the examiner has carefully considered the amendments.   The claim rejection under 35 U.S.C. § 112(a) for claims 1-15 have been overcome by the amendment and has hereby been withdrawn for consideration.  

Response to Arguments

Applicant’s arguments with respect to claims1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102/ 35 USC § 103

he following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12-15 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nielson et al (6,106,940).
Nielson sets forth adhesive compositions comprising zwitterionic tackifiers and plasticizers.  Said adhesive composition are exemplified in examples 1-4F found in Table 1F in column 11, wherein Nielson sets forth a composition comprising 20 parts of butyl acrylate (non-ionic high Tg monomer); 55 parts isooctyl acrylate (low Tg non-ionic monomer); 5 parts of hydroxyethyl acrylate and 20 parts of N-3-sulphopropyl)-N-methacryloxy-ethyl-N,N-dimethyl ammonium betadine in combination with 40 parts of a Tack 1 (a tackifier, Bu diEtOH) and 10 parts Tack 2 (a tackifier, Tacolyn 98), wherein it is deemed Tacolyn 98 reads on applicant’s hydrocarbon tackifier, the isooctyl acrylate reads on applicant’s low Tg non-ionic monomer in claim 13; the butyl acrylate reads on applicant’s high Tg monomer in claims 13; the N-3-sulphopropyl)-N-methacryloxy-ethyl-N,N-dimethyl ammonium betadine reads on the cationic monomer unit having a methacrylate ester having an alkyl ammonium group in claim 13.   The overall composition is deemed to read on the composition of claim 12.
 Regarding claims 14; the Tacolyn 98 tackifier used in said example does not specify type of hydrocarbon tackifier said product is (the examiner could not find during the prior art search) and since Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
Regarding claim 15:  Nielson sets forth said adhesive can be used to bond two adjacent surfaces of paper together to join the edges of the rolled paper—see col. 5, line 65 to col. 6, line 3.

Allowable Subject Matter

Claims 1-11 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc